Citation Nr: 0303262	
Decision Date: 02/25/03    Archive Date: 03/05/03

DOCKET NO.  99-08 908A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.

(Any remaining appeal of the issue of eligibility for a 
program of vocational rehabilitation training under Chapter 
31, Title 38, United States Code will be the subject of a 
separate decision by the Board of Veterans' Appeals.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis Missouri. 

The veteran's claim was remanded by the Board for further 
development in January 2002.  The development has been 
completed and the veteran's claim is now ready for 
consideration by the Board. 


FINDING OF FACT

The veteran did not engage in combat activity with the enemy 
and none of the veteran's alleged in-service stressors could 
be confirmed.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.304(f) 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recently enacted legislation has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative of the information and 
evidence necessary to substantiate a claim, and has enhanced 
its duty to assist a veteran in developing the evidence 
necessary to substantiate a claim. See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).

The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)).  This law eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
the claimant's and VA respective development 
responsibilities.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) [codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claims are not final and remain pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the reasons and bases for the 
decisions, the relevant law and regulations, and of the types 
of evidence that could be submitted by him in support of his 
claim, and that which the VA would develop.  He was notified 
by a February 2002 letter from the RO, by a rating decision, 
by a statement of the case (SOC), and by a supplemental 
statement of the case, which notified him of specific 
requirements of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  The Board finds that reasonable 
efforts have been made to assist the veteran in obtaining 
evidence necessary to substantiate his claim and that there 
is no reasonable possibility that further assistance would 
aid in substantiating this claim.

The veteran has provided testimony at a hearing before a 
hearing officer at the RO.  Service medical records and 
service personnel records have been obtained.  Military 
records concerning the veteran's unit were obtained from the 
United States Marine Corps Historical Center.  Many post-
service VA medical records have also been obtained.  While 
the veteran has not been provided a recent VA examination, as 
is discussed elsewhere in this decision, the outcome of the 
veteran's claim hinges on the existence of stressors, and not 
on the medical evidence.  There is no indication that there 
exists any evidence which has a bearing on the issue decided 
below which is obtainable.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
veteran in proceeding to consider the matters before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that he has post-traumatic stress 
disorder as a result of in-service stressors.

The veteran's military occupational specialty was rifleman.  
The veteran's DD Form 214, Report of Separation from Active 
Duty, does not list any award indicative of combat.  

The veteran's service medical records reveal no psychiatric 
complaints or findings.  

The veteran's service personnel records reveal that he served 
aboard ship in the contiguous waters of Vietnam in October 
1971, December 1971, and in January 1972.  These records also 
reveal that the veteran participated in combat support 
operations in Thailand from June to September 1972.

VA outpatient treatment records dated from November 1974 to 
June 1978 make no reference to a psychiatric disability.  A 
September 1978 VA examination report also makes no reference 
to any psychiatric disability.

On VA examination in December 1993 it was noted that there 
was no evidence for thought disorder, hallucinations or 
delusions.  The veteran did admit to bouts of depression.  

No psychiatric disability was noted on VA examination in 
February 1996.  

The veteran first submitted a claim for service connection 
for post-traumatic stress disorder in October 1997.  The 
veteran asserted that he had post-traumatic stress disorder 
due to seeing dead prostitutes and dead United States (U.S.) 
soldiers (skinned alive) when he was stationed in Thailand.

The veteran was hospitalized at a VA facility in October 1997 
for alcohol and crack cocaine abuse.  The veteran was noted 
to have a history of depression.

In letters dated in April 1998 and September 1999, the 
veteran's spouse stated that she believed that the veteran's 
current psychiatric problems were due to his military 
service.

VA outpatient treatment records dated from March 1998 and 
March 1999 reveal diagnoses of post-traumatic stress 
disorder.

The veteran appeared before a hearing officer at the RO in 
September 1999.  The veteran testified that one of his 
stressors occurred while aboard ship off the coast of 
Vietnam.  He stated that he and the other Marines were 
confined to a small space below deck while the ship fired at 
the enemy. He indicated that this scared him.  The veteran 
claimed that several Marines were killed during these 
operations, but he did not know the names of any of them.  
The veteran also testified to having come across stacks of 
dead Marines around the perimeter when he was stationed in 
Thailand.

Following the January 2002 Board remand decision, the RO 
wrote to the veteran requesting that he supply any additional 
information which could be used to verify his claimed 
stressors.  No response was received from the veteran.  The 
RO also sought additional service records in an attempt to 
verify the veteran's claimed stressors.  Marine Corps 
operational records for the period of July 1971 to December 
1972 were obtained from the Marine Corps Historical Center.  
These records did not verify any of the stressors described 
by the veteran.

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2002).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2002); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressors actually occurred, and a link, established 
by medical evidence, between the current symptomatology and 
the claimed in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second post-traumatic stress disorder 
criterion, evidence of in-service stressors, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  38 
U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (2002).  
If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).

The Board notes that the evidence of record does not support 
the veteran's claim that he served in combat.  As noted 
above, the veteran's DD-214 does not list any award 
indicative of combat.  Nor do the veteran's service personnel 
records indicate that the veteran served in combat.  These 
records indicate that the veteran was involved in combat 
support activities while stationed in Thailand, but do not 
indicate that the veteran ever participated in combat.  
Accordingly, the Board concludes that combat status has not 
been demonstrated in this case.  Because the veteran did not 
engage in combat, the law requires that stressors be 
corroborated.  The veteran's lay testimony alone is not 
enough to establish the occurrence of an alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

In this case there has been no verification of the veteran's 
claimed stressors.  As noted above, Marine Corps records fail 
to verify the veteran's claimed stressors.  The veteran has 
been sent letters on several occasions with requests for more 
particular details.  The veteran's responses and his hearing 
testimony have failed to provide sufficient information from 
which the veteran's claimed stressors could be verified.

While the veteran's spouse has indicated in two letters that 
she believes that the veteran has psychiatric disability due 
to service, as a layperson she is not competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). 

For the reasons and bases expressed above, the Board 
concludes that there is no credible corroborating evidence of 
an in-service stressor, which is one of the elements required 
for entitlement to service connection for post-traumatic 
stress disorder.  In the absence of one of the required 
elements under 38 C.F.R. § 3.304(f), the claim is denied.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

